C. Christopher Sprague Vice President, Corporate Counsel Prudential Annuities Life Assurance Corporation Phone: 203-402-1233 Email: Chris.Sprague@Prudential.com VIA EDGAR TRANSMISSION May 3, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Prudential Annuities Life Assurance Corporation Variable Account B (“Registrant”) Prudential Annuities Life Assurance Corporation (“Depositor”) Certification Pursuant to Rule 497(j) of the Securities Act of 1933 (Investment Company Act Number 811-05438) (Central Index Key 826734) FILE NUMBER PRODUCT NAME 333-96577 ASAP III, Optimum 333-71654 APEX II, Optimum Four 333-71834 ASXT 6, Optimum Plus 333-71672 ASLII 333-08853 Choice 2000 333-152411 Cornerstone Members of the Commission: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. In connection with the above-referenced Registration Statements, the form of Prospectuses and Statements of Additional Information that would have been filed under Rule 497(c) under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments, and 2. The text of the most recent Registration Statements or amendments has been filed with the Commission electronically. You may direct any questions regarding this filing to the undersigned at (203)-402-1233. Very truly yours, /s/ C. Christopher Sprague C. Christopher Sprague
